                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


MARIO ACOSTA,

              Petitioner,

v.                                                              No. CV 19-352 RB/CG

DANIEL PETERS, et al.,

              Respondents.


                        ORDER DENYING PENDING MOTIONS

       THIS MATTER is before the Court on Petitioner Mario Acosta’s handwritten letter

asking for appointment of counsel, (Doc. 5), filed May 6, 2019, and Petitioner’s Motion

for Hearing of Relief or Status, (Doc. 8), filed January 6, 2020. Having reviewed the

Motions and the relevant law, the Court finds the Motions are not well-taken and shall

be DENIED.

       There is no right to the appointment of counsel in a habeas corpus case. Instead,

the decision whether to request assistance of counsel rests in the sound discretion of

the Court. Beaudry v. Corrections Corp. of America, 331 F.3d 1164, 1169 (10th

Cir.2003); MacCuish v. United States, 844 F.2d 733, 735 (10th Cir.1988). In determining

whether to appoint counsel, the district court should consider the merits of the litigant's

claims, the nature and complexity of the factual and legal issues, and the litigant's ability

to investigate the facts and to present his claims. Hill v. SmithKline Beecham Corp., 393

F.3d 1111, 1115 (10th Cir.2004). The Court has reviewed the Petition and subsequent

filings in light of the foregoing factors. Petitioner appears to understand the issues in the

case and to be representing himself in an intelligent and capable manner. See Lucero v.
Gunter, 52 F.3d 874, 878 (10th Cir. 1995). Accordingly, the Court will deny the motion

for appointment of counsel, (Doc. 5).

      Petitioner also seeks a hearing on the merits of his request for relief. As

Petitioner has been advised, because Petitioner is a prisoner proceeding pro se, the

Court is obligated to conduct a preliminary screening of the Petition. See Rule 4 of the

Rules Governing Section 2254 Proceedings. Requests for hearings are premature and

unavailable prior to the Court’s completion of its screening obligation. See Jones v.

Bock, 549 U.S. 199, 213-214 (2007).

      IT IS THEREFORE ORDERED:

      (1) The handwritten letter construed as a motion for the appointment of counsel,

(Doc. 5) is DENIED; and

      (2) the Motion for Hearing of Relief or Status, (Doc. 8), is DENIED as premature.

      IT IS SO ORDERED.



                                         THE HONORABLE CARMEN E. GARZA
                                         CHIEF UNITED STATES MAGISTRATE JUDGE




                                            2
